 Case 8:19-cv-00382-SDM-CPT Document 7 Filed 02/21/19 Page 1 of 1 PageID 30



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

GEICO MARINE INSURANCE
COMPANY, a Maryland corporation,

                       Plaintiff,

v.                                                          Case No.: 8:19-cv-382-T

MARINEMAX EAST, INC.
a Florida corporation,

                  Defendant.
_______________________________________/

                           RULE 7.1 CORPORATE DISCLOSURE

                Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, GEICO MARINE

INSURANCE COMPANY, by and through its attorneys, states that GEICO MARINE

INSURANCE COMPANY is owned by Boat America Corporation, which in turn is owned by

GEICO Corporation. GEICO Corporation is owned by National Indemnity Company, which is

owned by Berkshire Hathaway Inc. Berkshire Hathaway, Inc. is the only publicly-traded company

in the group.

                                                       Respectfully submitted,

                                                        s/Robert A. Craven____________
                                                        Robert A. Craven, Esquire
                                                        FBN: 341975
                                                        Law Office of Robert A. Craven
                                                        3637 Fourth Street N.- Suite. 290 St.
                                                        Petersburg, FL 33704
                                                        Tel: 727- 895-5700
                                                        Fax: 727-895-5710
                                                        Email: rob@robcravenlaw.com
                                                        Attorney for Plaintiff
